1

2

3

4

5

6

7

8                             UNITED STATES DISTRICT COURT
9                                    DISTRICT OF NEVADA
10                                              ***
11   RICHARD NICHOLSON,                             Case No. 3:16-cv-00486-MMD-WGC
12                                    Petitioner,
            v.                                      ORDER
13
     RENEE BAKER, et al.,
14
                                  Respondents.
15

16         Petitioner’s unopposed motion for extension of time (ECF No. 36) is granted.

17   Petitioner will have until March 5, 2019, to file a counseled amended petition for writ of

18   habeas corpus in this case. Further extensions of time, however, are not likely to be

19   granted.

20         DATED THIS 7th day of January 2019.
21

22                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
23

24

25
26

27

28
